Case 19-16816-btb Doc1 Entered 10/22/19 12:00:02 Page 1 of 54

Fill in this information to identify your case:

i
| United States Bankruptcy Court for the:

District of _Nevada

O) Chapter 11
O) Chapter 12

I
|
|
| w Chapter 7
| QO) Chapter 13

my p70 cd Cheek: this is an

t

\

{

|

| Case number (if known). Chapter you are filing under: |
|

| amended filing

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 42117

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

ao Identify Yourself

41. Your full name

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

Write the name that is on your ;
govemment-issued picture Cristle

 

 

 

identification (for example, First name First name
your driver's license or Gennell Ruth
passport). Middle name Middle name
Bring your picture Ramey
identification to your meeting — Last name Last name
with the trustee.
Suffix (Sr., Jr., Il, Ill) Suffix (Sr., Jr., I, tl)

 

2. All other names you

 

 

 

 

 

 

 

 

have used in the last 8 Firstname First name
years
Include your married or Middle name Middle name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name
3. Only the last 4 digits of
your Social Security mx = xxK-_ 2 0 6 _3_ XK OO
number or federal OR OR
Individual Taxpayer 9 9
Identification number XX OK XX XK
(ITIN)

 

 

Official Form 101 : Teno Voluntary Petition for Individuals Filing for Bankruptcy page 1

 

 
 

Case 19-16816-bib Doci1

Debtor 1 Cristle Gennell Ruth Ramey

 

First Name Middle Name

Last Name

Case number (if known)

Entered 10/22/19 12:00:02 Page 2 of 54

 

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

About Debtor 1:

i | have not used any business names or EINs.

About Debtor 2 (Spouse Only in a Joint Case):

LI) | have not used any business names or EINs.

 

Business name

Business name

 

Business name

Business name

 

 

 

 

 

 

 

 

 

 

EIN EIN”
aN ENT
5. Where you live If Debtor 2 lives at a different address:
3875 Cambridge Street
Number Street Number Street
Apt 1011
Las Vegas NV 89119
City State ZIP Code City State ZIP Code
Clark County
County County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

 

Number Street

 

 

If Debtor 2’s mailing address is different from
yours, fill It in here. Note that the court will send
any notices to this mailing address.

 

Number Street

 

 

 

P.O. Box P.O. Box
City State ZIP Code City State ZIP Code
6. Why you are choosing Check one: Check one:

this district to file for

Wi Over the last 180 days before filing this petition,

 

 

 

 

L) Over the last 180 days before filing this petition,

 

 

 

 

 

bankruptcy | have lived in this district longer than in any | have lived in this district longer than in any
other district. other district.
CJ | have another reason. Explain. U) | have another reason. Explain.
(See 28 U.S.C. § 1408.) (See 28 U.S.C. § 1408.)
Official Form 101 Voluntary Petition for Individuals Fillng for Bankruptcy page 2

 

 
Debtor 1

Case 19-16816-btb Doc1 Entered 10/22/19 12:00:02 Page 3 of 54

First Name

Cristle Gennell Ruth Ramey

Middle Name

Case number (if known)
Last Name

aa Tell the Court About Your Bankruptcy Case

 

 

 

 

 

 

 

 

 

 

 

7. The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for individuals Filing
Bankruptcy Code you for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
are choosing to file
under W Chapter 7
Q) Chapter 14
C) Chapter 12
C) Chapter 13
8. How you will pay the fee (1) I will pay the entire fee when | file my petition. Please check with the clerk's office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.
\ I need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).
C) | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.
9. Have you filed for W No
bankruptcy within the
last 8 years? Q) Yes. District When Case number
MM/ DD /YYYY
District When Case number
MM/ DD /YYYY
District When Case number
MM/ DD /YYYY
10. Are any bankruptcy No
cases pending or being
filed by a spouse who is Cl Yes. Debtor Relationship to you
not filing this case with District When Case number, if known.
you, or by a business MM/DD /YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known.
MM /DD/YYYY
11. Do you rent your CINo. Goto line 12.
residence? W Yes. Has your landlord obtained an eviction judgment against you?

Official Form 101

W No. Go to line 12.

() Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy .:~ page 3

 
Case 19-16816-btb Doc1 Entered 10/22/19 12:00:02 Page 4 of 54

Debtor 1 Cristle Gennell Ruth Ramey Case number (it known)

 

First Name Middle Name Last Name

| pare 3: EES About Any Businesses You Own as a Sole Proprietor

 

12. Are youa Sole proprietor (J No. Goto Part 4.
of any full- or part-time
business? C) Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

ation, hip,
a ae ion, partnership, or Number Street

 

Name of business, if any

 

if you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

City State ZIP Code

Check the appropriate box to describe your business:

C) Health Care Business (as defined in 11 U.S.C. § 101(27A))
Q Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
C) Stockbroker (as defined in 11 U.S.C. § 101(53A))

Q Commodity Broker (as defined in 11 U.S.C. § 101(6))

(CJ None of the above

 

13. Are you filing under If you are filing under Chapter 11, the court must know whether you are a smail business debtor so that it
Chapter 11 of the can set appropriate deadlines. |f you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax retum or if
are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
debtor?

Wi No. 1am not filing under Chapter 11.
For a definition of small
business debtor, see CY No. | am filing under Chapter 11, but | am NOT a small business debtor according to the definition in
11U.S.C. § 101(51D). the Bankruptcy Code.

C) Yes. | am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

EE never if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14, Do youown orhave any (No
property that poses or is ;
alleged to pose a threat Cl Yes. Whatis the hazard?

 

of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs If immediate attention is needed, why is it needed?

 

immediate attention?
For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property?

 

Number Street

 

 

City State ZIP Code

Official Form. 101 9°) .- Voluntary Petition for Individuals Filing for Bankruptcy page 4

 
Case 19-16816-btb Doc1 Entered 10/22/19 12:00:02 Page 5 of 54

Debtor 1 Cristle Gennell Ruth Ramey

First Name Middle Name

Last Name

Case number (if known)

a Explain Your Efforts to Receive a Briefing About Credit Counseling

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

~- Official Form 101

About Debtor 1:

You must check one:

Od | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

LJ i received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Oy certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, ard what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
Still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Ary extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

L) iam not required to receive a briefing about
credit counseling because of:

LJ incapacity. { have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

LJ Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

LI) Active duty. | am currently on active military
duty ir a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit courrseling with the court.

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

LI | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

LI) I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

CJ | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

L] 1 am not required to receive a briefing about
credit counseling because of:

L) Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rationai decisions about finances.

LI] Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

LJ Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit courrseling with the court.

Voluntary Petition for Individuals Filing for Bankruptcy : he page 5

 

 

 

 

 
Case 19-16816-btb Doc1 Entered 10/22/19 12:00:02 Page 6 of 54

Debtor 1 Cristle Gennell Ruth Ramey

First Name Middle Name

BED answer These Questions for Reporting Purposes

16. What kind of debts do
you have?

Last Name

Case number (i known)

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

CJ No. Go to line 16b.
Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

1 No. Goto line 16c.
CL] Yes. Go to tine 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is

CJ No. | am not filing under Chapter 7. Go to line 18.

Yes. 1am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

 

 

excluded and Wi No
administrative expenses
are paid that funds will be QO) Yes
available for distribution
to unsecured creditors?
18. How many creditors do 1-49 CJ 1,000-5,000 CJ 25,001-50,000
you estimate that you C) 50-99 CJ 5,001-10,000 LJ 50,001-100,000
owe? CJ 100-199 LJ 10,001-25,000 CJ More than 100,000
LJ 200-999
19. How much do you 1 $0-$50,000 (CJ $1,000,001-$10 million CJ $500,000,001-$1 billion

estimate your assets to
be worth?

LJ $50,001-$100,000
LJ $100,001-$500,000
CJ $500,001-$1 million

CJ $10,000,001-$50 milion
LJ $50,000,001-$100 million
LJ $100,000,001-$500 million

CJ $1,000,000,001-$10 billion
LJ $10,000,000,001-$50 billion
(J More than $50 billion

 

20. How much do you
estimate your liabilities
to be?

For you

 $0-$50,000

LJ $50,001-$100,000
LJ $100,001-$500,000
C2 $500,001-$1 million

CJ $1,000,001-$10 million

CJ $10,000,001-$50 million
LJ $50,000,001-$100 million
C2 $100,000,001-$500 million

CJ $500,000,001-$1 billion

CJ $1,000,000,001-$10 bilfion
CJ $10,000,000,001-$50 billion
CJ More than $50 billion

| have examined this petition, and | declare under penalty of perjury that the information provided is true and

correct.

lf | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed

under Chapter 7.

If no attorney represents me and ! did not pay or agree to pay Someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

x Gy

 

x
Signature of Debtor 1 Signature of Debtor 2
Executed on q Executed on

MM / DD /YYYY

MM / DD /YYYY

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy -.

page 6

 

 
Case 19-16816-btb Doc1 Entered 10/22/19 12:00:02 Page 7 of 54

petor1  Cristle Gennell Ruth Ramey Case number ¢r inown

 

First Name Middte Name Last Name

 

SRLS eB at OO RS AER ROSA aR to ere RR SSATP EURS Soo above BE Rh AA

|, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no
If you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.

by an attorney, you do not

For your attorney, if you are
represented by one

 

 

 

 

 

 

 

 

need to file this page. x
Date
Signature of Attorney for Debtor MM / DD /YYYY
Printed name
Firm name
Number = Street
Clty State ZIP Code
Contact phone Email address
Bar number State

 

Official Form 401- +. >. - Voluntary Petition for Individuals Filing for Bankruptcy page 7

 

 

 

 

 
Case 19-16816-btb Doc1 Entered 10/22/19 12:00:02 Page 8 of 54

Debtor 4 Cristle Gennell Ruth Ramey

 

Case number (if known)

 

 

 

First Name Middle Name Last Name
For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.
If you are represented by
an attorney, you do not To be successful, you must correctly file and handie your bankruptcy case. The rules are very

need to file this page. technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. !f that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. !f you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and compiete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

!f you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a Serious action with long-term financial and legal
conSequences?

() No
J Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

CO) No

Wd Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
Wd No

C) Yes. Name of Person
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

By signing here, ! acknowledge that ! understand the risks involved in filing without an attorney. !
have read and understood this notice, and ! am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handle the case.

 

 

 

 

 

x x
Signature q Debtor 1 Signature of Debtor 2
nae 10 20 Boi nee iT BOTW
contact prone “TO. AGU 0637 Contact phone
cellphone “1OO D4YY ob a) Cell phone
Email address Oy istle. amen olive COW? Email address

 

 

3 EEE A AES NA EE Ne REE PR TS A OO EAE

ei. Offidal Form 101 Voluntary Petition for Individuals Filing for Bankruptcy oy page 8
Case 19-16816-btb Doc1 Entered 10/22/19 12:00:02 Page 9 of 54

 

 

 

 

Certificate Number: 14751-NV-CC-033448181

4751-NV-CC-033448 181

CERTIFICATE OF COUNSELING

I CERTIFY that on September 22, 2019, at 9:55 o'clock PM PDT, CRISTLE G

 

 

RAMEY received from $0$ BK Class Inc., an agency approved pursuant to 11

U.S.C. 111 to provide credit counseling in the District of Nevada, an individual
{or group] briefing that complied with the provisions of 11 U.S.C. 109(h) and
111.

A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.

This counseling session was conducted by internet.

 

Date: September 22, 2019 By: /sfLaura E Hauptman

Name: Laura E Hauptman

 

Title: Certified Credit Counselor

 

* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).

 

 

   

 

 

 
Case 19-16816-btpb Doci1 Entered 10/22/19 12:00:02 Page 10 of 54

 

UR Ulm olen em s(t m elt mer aoe

Debtor1 Cristle Gennell Ruth Ramey

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of | NEVADA

Case number L) Check if this is an
(if known) amended filing

 

 

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

ERED summarize Your Assets

 

 

 

 

 

 

 

 

 

 

 

 

 

Your assets
Value of what you own
1. Schedule A/B: Property (Official Form 106A/8) 0
i 1a. Copy line 55, Total real estate, from Schedule A/B.........eccc ec cence ccceaeeeeescresesaeseeceecaeaeeeseasnessneaeesesaseecnesaeseddeseeneeaatre $
1b. Copy line 62, Total personal property, from Schedule A/B oo... cccccssecsseeceseseneesscseneeececaesacnenaceaesenaanesssaneaearseeaseansas $ 28436.08
: 1c. Copy line 63, Total of all property on SChedule A/B ..........c ei cccccccc eee ceccnsscencescaeenaecoseeassesceccavanesestcsesesaereecaaeansaeeeecuneenneees $ 28436.08
PERE Summarize Your Liabilities
Your liabilities
: Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D) 12447.19
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ $_ Oe :
_ 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F) 0
3a. Copy the total claims from Part 1 (priority unsecured claims) from line Ge of Schedule E/F 00... ccs reese $ :
i
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6] of Schedule E/F 00... cee trenton es + 5 9353.45
Your total liabilities $ 21800.64
Pe Summarize Your Income and Expenses
' 4. Schedule |: Your Income (Official Form 106!) 1968.76
Copy your combined monthly income from line 12 Of SChECule Hou... cc cc ccc cae eet cesesenseceseenenenecsessaseeasetssseaeeeteapeeaees $s
: 5. Schedule J: Your Expenses (Official Form 106J) 2605.00
Copy your monthly expenses from line 22c of Schedule J o......cc cece cece cece re ceenenecaasseseesaseesceesesseneeeesassesseen eeraseaaees $_

 

Official Form 106Sum © + #:¢-ve0r -».-... Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2-3 ere :
Case 19-16816-btpb Doci1 Entered 10/22/19 12:00:02 Page 11 of 54

Debtor 1 Cristle Gennell Ruth Ramey Case number (if known)

 

 

First Name Middle Name Last Name

| Part a: (CUE These Questions for Administrative and Statistical Records

 

. 6. Are you filing for bankruptcy under Chapters 7, 11, or 137

CJ No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

4) Yes

 

Scepter sie om pm Dna ES Ra Smeg NED EN gn ADD aE a et fot Seem NE somes ae Shea oat SAR, SE RARE RARER SRS HRA ORR GOMES a cg wil PME theo mt

_ 7. What kind of debt do you have?

4 Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101 (8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

Q) Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

: 8. From the Statement of Your Current Monthly income: Copy your total current monthly income from Official
Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $

 

3078.40

 

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F-

 

Total claim
From Part 4 on Schedule E/F, copy the following:
0 9a. Domestic support obligations (Copy line 6a.) $ 0
| 9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 0
| 9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0
| 9d. Student loans. (Copy line 6f.) $ 5861.00
: 9e. Obligations arising out of a separation agreement or divorce that you did not report as $ 0
pnority claims. (Copy line 6g.) —_—
Sf. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +$ 0
9g. Total. Add lines 9a through 9f. $ 5861.00

 

 

 

Officia-Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information : “ns page 2 of 2

 
 

 

Case 19-16816-btb Doci1 Entered 10/22/19 12:00:02 Page 12 of 54

Fill in this information to identify your case and this filing: F

Debtor1 Cristie Gennell Ruth Ramey

First Name Middle Name Last Name

 

Debtor 2
(Spouse, ff filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Nevada

Case number

 

UL) Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

 

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest in

 

 

 

1. Do you own or have any legai or equitabie interest in any residence, building, land, or similar property?

wy No. Go to Part 2.

QO) Yes. Where is the property? :
What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put :
UL) Single-family home the amount of any secured claims on Schedule D: d

Creditors Who Have Claims Secured by Property.

14. (2 Duplex or multi-unit building :

Street address, if available, or other description

 

 

 

 

 

C1 Condominium or cooperative Current value ofthe Current value of the
O) Manufactured or mobile home entire property? portion you own?
U) Land $ $
Q) Investment property :
- U Timeshare Describe the nature of your ownership :
City State ZIP Code O other interest (such as fee simple, tenancy by i

the entireties, or a life estate), if known.
Who has an interest in the property? Check one.

QQ debtor 1 only

County CU) Debtor 2 only

() Debtor 1 and Debtor 2 only Q) Check if this is community property
(see instructions)

 

 

( At least one of the debtors and another

Other information you wish to add about this item, such as local
property identification number:

 

If you own or have more than one, list here:

What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put
O Single-family home the amount of any secured claims on Schedule D:

 

 

 

 

1.2. _ QO Duplex or multi-unit building Creditors Who Have Claims Secured by Property.
Street address, if available, or other description . ;
CJ Condominium or cooperative Current value ofthe Current value of the
CJ Manufactured or mobile home entire property? portion you own?
QO) tang $ $
CJ Investment property th
Describe the nature of your ownership
City State ZIP Code U1 Timeshare interest (such as fee simple, tenancy by
OC) other the entireties, or a life estate), if known.

 

 

Who has an interest in the property? Check one.
Q) bebtor 1 only
LY debtor 2 only

QO) Debtor 1 and Debtor 2 only QO) check if this is community property
() Atleast one of the debtors and another (see instructions)

 

County

Other information you wish to add about this item, such as local
property identification number:

 

Official Form 106A/B Schedule A/B: Property page 1
Case 19-16816-btpb Doci1 Entered 10/22/19 12:00:02 Page 13 of 54

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 4 Cristle Gennell Ruth Ramey Case number (if known)
First Name Middle Name Last Name
What is the property? Check ail that apply. Do not deduct secured claims or exemptions. Put
QO Single-family home the amount of any secured claims on Schedule D:
1.3. —— oo Creditors Who Have Claims Secured by Property.
Street address, if available, or other description QO Duplex or multi-unit building
O) condominium or cooperative Current value of the Current value of the
(2 Manufactured or mobile home entire property? portion you own?
CQ) tana $ $
C1 investment property
City State. ziPCode (0 Timeshare Describe the nature of your ownership
Oo interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
CQ Debtor 1 only :
County C) Debtor 2 onty :
(J Debtor 1 and Debtor 2 only Q Check if this is community property :
(C0 at least one of the debtors and another (see instructions) :
Other information you wish to add about this item, such as local i
property identification number: :
2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages $ 0 :
you have attached for Part 1. Write that mumber here. ..............0000::scccccceecceeceaceeeeeeceeeeeeeccenecteneceguaaaaeesceeneeterteees > | - —_

BREA vescrive Your Vehicles

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicies, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it or. Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

() No
i Yes
3.1, Make: Hyundai
Model: Accent
Year: 2015
41135

Approximate mileage:

Other information:

If you own or have more than one, describe here:

3.2. Make:
Model:
Year:
Approximate mileage:

Other information:

Official Form 106A/B

Who has an interest in the property? Check one.

W Debtor 1 only

LJ Debtor 2 only

C) Debtor 1 and Debtor 2 only

() At least one of the debtors and another

() Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

QO) Debtor 4 only

CQ) Debtor 2 only

QO) Debtor 1 and Debtor 2 only

(C1 at teast one of the debtors and another

C) Check if this is community property (see
instructioris)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

$ 6500 ¢ 0

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

page 2
Case 19-16816-btpb Doci1 Entered 10/22/19 12:00:02 Page 14 of 54

 

Who has an interest in the property? Check one.

Debtor1  Cristle Gennell Ruth Ramey
First Name Middie Name
3.3. Make:
Model: C) Debtor 1 only
CY Debtor 2 only
Year:

Approximate mileage:

Other information:

3.4. Make:
Model:
Year:
Approximate mileage:

Other information:

(2 Debtor 4 and Debtor 2 only
(CQ Atleast one of the debtors and another

CQ Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

C2 Debtor 4 only

CQ Debtor 2 only

CQ Debtor 1 and Debtor 2 only

(C2 At least one of the debtors and another

L) Check if this is community property (see
instructions)

Case number (it known)

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value ofthe Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories

Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

2) No
CQ Yes

4.1. Make:
Model:
Year:

Other information:

if you own or have more than one, list here:

42, Make:
Model:
Year:

Other information:

Who has an interest in the property? Check one.
(2 Debtor 1 only

CQ Debtor 2 only

(CQ Debtor 1 and Debtor 2 only

(CQ At least one of the debtors and another

CO Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
CY Debtor 4 only

CQ Debtor 2 only

CY Debtor 1 and Debtor 2 only

(C2 At feast one of the debtors and another

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

 

 

 

CQ Check if this is community property (see $ $
instructions)
5. Add the dollar vaiue of the portion you own for ail of your entries from Part 2, including any entries for pages s 0
you have attached for Part 2. Write that number here oo... ccc ce cc ece see nent eneneeeee encacaneneenensesenensensnnsnesesmeenenteneeaniees > CO,

Official Form 106A/B

Schedule A/B: Property

 

 

 

page 3
Case 19-16816-btb Doci1 Entered 10/22/19 12:00:02 Page 15 of 54

Debtor1 _ Cristle Gennell Ruth Ramey

First Name Middle Name Last Name

RE v<scrine Your Personal and Household Items

Do you own or have any legal or equitable interest in any of the following items?

Case number (i known)

 

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

CQ) No

W Yes. Describe......... furniture, linens, kitchenware
7. Electronics

Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games

Q) No
W Yes. Describe.......... Television, blueray, digital equipment; laptop, printers, electronic devices including cell
phones, cameras, media players,
8. Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
MW No

QJ Yes. Describe..........

9. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments

MI No
Q) Yes. Describe..........

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

(A No
QJ Yes. Describe..........

11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

C2 No

W Yes. Describe.......... Everyday clothes, shoes, accessories

12. Jewelry

Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver

Q) No

Wd Yes. Describe........ Everyday jewelry, costume jewelry, gold, silver

13. Non-farm animals
Examples: Dogs, cats, birds, horses

MW No
QJ Yes. Describe...........

14.Any other personal and household items you did not already list, including any health aids you did not list

MW No
QD Yes. Give specific . .
information. .............. cosmetology inventory and equipment

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached

for Part 3. Write that mumber Were oo... ccc ccccecssscscssessssesesssssessesssssuesssccssssecsusessssecssseccesssestsscssussesusetensaesasssessutetetiseessuneanteeetave >

Official Form 106A/B Schedule A/B: Property

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

 

 

 

$ 2000
5 3500
$ 0
$ 0
$ 0
$ 2000
5 2500
$ 0
$ 3000
$ 13000
page 4

 

 

 
Case 19-16816-btb Doci1 Entered 10/22/19 12:00:02 Page 16 of 54

 

 

 

Debtor 1 Cristle Gennell Ruth Ramey Case number (it known)
First Name Middle Name Last Name
FEE ve serine Your Financial Assets
Do you own or have any legal or equitable interest in any of the following? Current value of the

16.Cash

portion you own?
Do not deduct secured claims
or exemptions.

Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

C8 No

a CASH coocccccccccccec cece $ 2.00

17. Deposits of money

Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.

17.1. Checking account:
17.2. Checking account:
17.3. Savings account:
17.4. Savings account:

17.5. Certificates of deposit:

17.6. Other financial account:

17.7. Other financial account:

17.8. Other financial account:

17.9. Other financial account:

18.Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

Wi No

Institution or issuer name:

Institution name:

Citibank

American Express Serve

6.01
8.00

 

 

 

 

 

 

 

 

fF F FF Ff Ff Ff fF fF

 

 

 

 

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture

i No

Q Yes. Give specific
information about

Official Form 106A/B

Name of entity:

% of ownership:

 

 

0%
0% »
0%

 

Schedule A/B: Property page 5

 
Case 19-16816-btpb Doci1 Entered 10/22/19 12:00:02 Page 17 of 54

Debtor1  Cristle Gennell Ruth Ramey

First Name Middle Name Last Name

Case number (it known)

 

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

Wi No

1) Yes. Give specific Issuer name:
information about

 

 

 

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(2 No
wa Yes. List each
account separately. Type of account: Institution name:
401(k) or similar pian: $ .
on ia PERS Nevada 9581.77 i
Pension plan: $ i
IRA: $ i
Retirement account: MassMutual Retire Smart $ 5459.30 '
Keogh: $ :
Additional account $ ;
Additional account: $
22. Security deposits and prepayments :
Your share of all unused deposits you have made so that you may continue service or use from a company :
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications :
companies, or others ;
OQ) No i
WD Ves. ccc Institution name or individual: :
Electric: NV Energy $ 54
Gas: $ ;
Heating oil: $ f
Security deposit on rental unit: Pinnacle Living $ 250.00
Prepaid rent: $
Telephone: $ |
Water: $
Rented fumiture: $
Other: $
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
wa No
i Issuer name and description:
$
$

 

Official Form 106A/B Schedule A/B: Property page 6
Case 19-16816-btb Doci1 Entered 10/22/19 12:00:02 Page 18 of 54

Debtor1 Cristie Gennell Ruth Ramey

First Name Middie Name Last Name

Case number (if known)

 

 

24.Interests in an education IRA, in an account in a qualifted ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
WZ No
CD Ves ccc cctseeeseee

Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

W No

U) Yes. Give specific
information about them.... $

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

WZ No

U Yes. Give specific
information about them... $

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

U No
Wt Yes. Give specific cosmetology License- nail technology
information about them.... $ 75.00
Money or property owed to you? Current value of the

portion you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you

W No

Q) Yes. Give specific information
about them, including whether
you already filed the returns State:
and the tax years. «0.0.0.2...

Federal:

Local:

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

W No

Q) Yes. Give specific information. .............

Alimony: $
Maintenance: $
Support: $
Divorce settlement: $
Property settlement: $
30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to sorneone else
YW No
QC) Yes. Give specific information............... ;

Official Form 106A/B Schedule A/B: Property page 7
Case 19-16816-btpb Doc1 Entered 10/22/19 12:00:02 Page 19 of 54

Debtor1  Cristle Gennell Ruth Ramey

First Name Middle Name Last Name

Case number (i known),

 

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

W No

(J Yes. Name the insurance company

Company name: Beneficiary:
of each policy and list its value. ... pany ¥

Surrender or refund value:

 

 

 

32. Any interest in property that is due you from someone who has died

property because someone has died.
(2 No

(} Yes. Give specific information..............

33. Clalms against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

i No

U) Yes. Describe each claim. ...............

to set off claims
iA No

U) Yes. Describe each claim. ....................

35. Any financial assets you did not already list

(2 No

C} Yes. Give specific information............

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached

$

If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
$
$

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights

$
$

for Part 4. Write that mumber here oo... ccc eecssecsseessscussstsessnssssunesonssossstestasessuvsesssseesuscessseassnscansuessenseseseseesneceanseeseseces > ss: 15436.08

 

 

 

 

Zs! Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37. Do you own or have any legal or equitable interest in any business-related property?
bd No. Go to Part 6.
UO) Yes. Go to line 38.

38. Accounts receivable or commissions you already earned

W No
U) Yes. Describe.......

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

W No
U) Yes. Describe.......

Official Form 106A/B Schedule A/B: Property

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

page 8

mesetsetpoemecnegnenine ©

 
Case 19-16816-btpb Doci1 Entered 10/22/19 12:00:02 Page 20 of 54

Debtor:  Cristle Gennell Ruth Ramey

First Name Middle Name Last Name

Case number (if known)

 

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

Wf No

() Yes. Describe.......

 

 

 

 

 

 

 

 

 

 

 

$
41.Inventory
Ld No
C} Yes. Describe....... $
42.Interests in partnerships or joint ventures
Mi No
() Yes. Describe....... Name of entity: % of ownership:
% $
% $
% $
43. Customer lists, mailing lists, or other compilations
Ld No
L) Yes. Do your lists Include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
CL) No
L) Yes. Describe........
$
44. Any business-related property you did not already list
Ld No
C) Yes. Give specific $
information .........
$
$
$
$
$
45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $ 0
for Part 5. Write that mumber here oo... ccccccssecscsecssssssssssesssssecssseasssecsseessessesesseseeeuesesensessnseseneeseeanetea . > oo

 

 

 

 

Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
tf you own or have an interest in farmland, list it in Part 1.

 

46.Do you own or have any lega! or equitable interest in any farm- or commercial fishing-related property?
WI No. Go to Part 7.
L) Yes. Go to line 47.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.
47. Farm animals
Examples: Livestock, poultry, farm-raised fish
Gd No
Q) Yes.
$

Official Form 106A/B Schedule A/B: Property page 9
Case 19-16816-btpb Doci1 Entered 10/22/19 12:00:02 Page 21 of 54

Debtor: Cristle Gennell Ruth Ramey

First Name Middle Name Last Name

Case number (if known)

 

48. Crops—either growing or harvested

Wi No

Q) Yes. Give specific
information. ............ $

49.Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

WM No

51. Any farm- and commercial fishing-related property you did not already list
Wd No

CI Yes. Give specific
information. ............ $

pan ingearersem tote

 

52. Add the doliar value of all of your entries from Part 6, including any entries for pages you have attached $
for Part 6. Write that number here ooo ccccccccceccccccccssssccceeccccccccsecenceecenceceneceecaneeceaceecceceeecenneneseeneeesseeqturnessenienestutmnsciititesee >

 

 

 

twee Describe All Property You Own or Have an Interest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

WM No

QC) Yes. Give specific
information. ............

 

54. Add the dollar value of all of your entries from Part 7. Write that number here 0.0.0. cere eeeeneeeee > $

 

 

 

List the Totals of Each Part of this Form

 

55. Part 1: Total real estate, lime 2... cee ccccccecsecceseccsecssessesecsseeenecseneeespesctcsevecaneceassvasesssecanaceressasesseesnersecssretsnesesrsincccsitenseesuseassceases > $

56. Part 2: Total vehicles, fine 5 $

57. Part 3: Totat personal and household items, line 15 $ 13000

58. Part 4: Total financial assets, line 36 $ 15436.08

59. Part 5: Total business-related property, line 45 $ 0

60. Part 6: Total farm- and fishing-related property, line 52 $ 0

61.Part 7: Total other property not listed, line 54 +$ 0

28436.08

62. Total personal property. Add lines 56 through 61. .................. $ Copy personal property total > + $

28436.08

 

63. Total of all property on Schedule A/B. Add line 55 + line 62. 00.0... eee cceeece cere eee eee enna ceases cesses enecneeeseentegtscsenaees $

 

28436.08

 

 

Official Form 106A/B Schedule A/B: Property

page 10
Case 19-16816-btb Doci1 Entered 10/22/19 12:00:02 Page 22 of 54

Fill in this information to identify your case:

Debtor 1 Cristle Gennell Ruth Ramey

Firet Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the:District of Nevada

Case number (2 Check if this is an
(If known) .
amended filing

 

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.

Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

EEE teentity the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

wi You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
C} You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption

 

 

 

 

Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule A/B
Brief : NRS 21.090(1)(f)
description: far 650 O Of O¢
Line from Wi 100% of fair market value, up to
Schedule A/B: pt2- 3.1 any applicable statutory limit
‘ $ 21. 1
Bref Household goods and fumi 2000 Os NRS 21.090(1)(b)
description: a
. 100% of fair market value, up to-
fr 6 '
Soevile AB: any applicable statutory limit
Brief : NRS 21.090(1)(b)
description: Electronics $3500 Lis
Line from WA 100% of fair market value, up to
Schedule A/B: 7 any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
w No
C} Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
) No
QO) Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of __

 
Debtor 4 Cristle

Case 19-16816-btpb Doci1 Entered 10/22/19 12:00:02 Page 23 of 54

Gennell Ruth Ramey

 

First Name

Middle Name Last Name

ee sora Page

Brief description of the property and line
on Schedule A/B that lists this property

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:
Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Official Form 106C

 

Current value of the
portion you own

conenentensger

Case number (if known)

Amount of the exemption you claim Specific laws that allow exemption

 

 

 

 

 

 

 

 

 

 

 

 

Copy the value from Check only one box for each exemption
Schedule A/B
NRS 21.090(1)(b)
Clothes $ 2000 5
41 Gd 100% of fair market value, up to
— any applicable statutory limit
NRS 21.090(1)(a)
Jewelry $ 2500 O¢$
(Ld 100% of fair market value, up to :
12 any applicable statutory limit :
NRS 21.090
Personal property $ 3000 Os i
14 | 100% of fair market value, up to :
any applicable statutory limit :
NRS 21.090(1)(g)(s)(t)(y) or (z
Cash 5 200 gs (1)(g)(s)(t)(y) or (z)
16 (4 100% of fair market value, up to :
—— any applicable statutory limit a F
NRS 21.090(1)(g)(s)(t)(y) or (z :
Deposits of money $ 1401 Os (INNS)MLY) OF (2) :
4 100% of fair market value, up to ;
Av any applicable statutory limit \
NRS 21.090(1)(r)
Retirement orpensiona 15041.07 O¢ :
24 &f 100% of fair market value, up to
—_. any applicable statutory limit 5
NRS 21.090(1)(r) :
Security deposits andpr sg 304 Os :
22 4 100% of fair market value, up to
—_—_ any applicable statutory limit
NRS 21.090 :
Personal property $ 7S Os :
4 100% of fair market value, up to
27 any applicable statutory limit a é
$ Os
() 100% of fair market value, up to ‘
—— any applicable statutory limit :
$ Os
QC) 100% of fair market value, up to
—_— any applicable statutory limit
$ Os
CI 100% of fair market value, up to :
—___ any applicable statutory limit
$ Os

 

C2 100% of fair market value, up to
any applicable statutory limit

Schedule C: The Property You Claim as Exempt page 2. of
Case 19-16816-btb

Fill in this information to identify your case:

Debtor 1 Cristle

Gennell Ruth

Doc1 Entered 10/22/19 12:00:02

Ramey

 

First Name Middie Nama

Debtor 2

Last Name

 

{Spouse, if filing) First Name Middle Name

United States Bankruptcy Court for the: District of Nevada

Case number

Last Name

 

(If known}

 

 

Official Form 106D

Schedule D: Creditors Who Have Claims Secured by Property

Page 24 of 54

() Check if this is an
amended filing

12/15

 

Be as complete and accurate as possible. tf two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?
() No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

w Yes. Fill in all of the information below.

EEE ise All Secured Claims

 

 

 

 

 

 

 

 

 

 

Column A Column B Column C
2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately amount of claim Value of collateral. Unsecured
for each claim. If more than one creditor has a particular claim, list the other creditors in Part2. 5, not deduct the that supports this _ portion
As much as possible, list the claims in alphabetical order according to the creditor's name. value of collateral. claim if any
[ 2.1 Carmax Auto Finance Describe the property that secures the claim: $ 10886 $
2015 Hyundai Accent
225 CHASTAIN MEADOWS CT y
Number Street vce eee ee a ee ve: - oa eee eee See wen ect eee cee nce iene enna nnn nt oe
As of the date you file, the claim is: Check all that apply.
QQ Contingent
KENNESAW GA 30144-5i 2 Untiquidated
City State ZIP Code Q Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
Gf Debtor 4 only Gf An agreement you made (such as mortgage or secured
C) Debtor 2 only car loan)
(2 Debtor 1 and Debtor 2 only oO Statutory lien (such as tax lien, mechanic's tien)
LI Atleast one of the debtors and another CY Judgment lien from a lawsuit
(3 Other (including a right to offset)
(3 Check if this claim relates to a
community debt
_ Date debt was incurred 02/03/2018 Last 4 digits of account number 4 5 4 0 ce oo
| 22] NPRTO WEST, LLC Describe the property that secures the claim: $ 1561.19 ¢ 450g 1111.19
ashore ven nn snes 4 eee nes .
Name Furniture- Sectional
256 W. DATA DRIVE
Number Street ee we ; . . oo
As of the date you file, the claim is: Check all that apply.
O Contingent
DRAPER UT/ 84020 Q Unliquidated
City State ZIP Code O pisputed

Who owes the debt? Check one.

Debtor 4 only

QO) Debtor 2 onty

() Debtor 1 and Debtor 2 only

() Atleast one of the debtors and another

Nature of lien. Check all that apply.

Mf An agreement you made (such as mortgage or secured
car loan)

O Statutory lien (such as tax lien, mechanic's lien)

QQ Judgment lien from a lawsuit

(3 Other (including a right to offset)

(2 Check if this claim relates to a
community debt
Date debt was incurred 08/15/2018

Add the dollar value of your entries in Column A on this page. Write that number here:

Official Form 106D

Last 4 digits of account number 6 0 6 2

i 12447.19]

Schedule D: Creditors Who Have Claims Secured by Property

page 1 of

 

 
Case 19-16816-btpb Doci1 Entered 10/22/19 12:00:02 Page 25 of 54

Debtor 4 Cristle

Gennell Ruth

Ramey Case number (it known),

 

First Name Middle Name

Additional Page

After listing any entries on this page, number them beginning with 2.3, followed

Last Name

Column A

 

 

 

 

 

CI

 

 

 

 

CI

 

 

 

 

Column B
Amount of claim —- Value of collateral Unsecured

Column C

 

 

 

 

 

 

 

Do not deduct the that supports this _ portion
by 2.4, and so forth. value of collateral. claim Ifany
Describe the property that secures the claim: $ $ $
Creditors Name eee cee oe eet ene eRe fog aiequnteites + ilee a am eager
Number Street
As of the date you file, the claim is: Check all that apply.
QO Contingent
City State ZIP Code QO) unliquidated
OQ) disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
(C2 Debtor 1 onty U2 An agreement you made (such as mortgage or secured
UO) Debtor 2 only car loan)
UO pbebtor 1 and Debtor 2 only QO Statutory lien (such as tax lien, mechanic’s lien)
C) At least one of the debtors and another (J Judgment lien from a lawsuit
C) other (including a right to offset)
O) Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of accountnumber
Describe the property that secures the claim: $ $. $
Creditors Name os . cane :
As of the date you file, the claim is: Check all that apply.
QO Contingent
QO Unliquidated
City State ZIP Code O Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
U Debtor 1 only U2 An agreement you made (such as mortgage or secured
U0 debtor 2 only car loan)
Q) Debtor 1 and Debtor 2 only U2 Statutory lien (such as tax lien, mechanic's lien)
C) Atleast one of the debtors and another U2 Judgment lien from a tawsuit
C) Check if this claim relates to a CY Other (including a right to offset)
community debt
Date debt was incurred Last 4 digits of accountnumber—
Describe the property that secures the claim: $ $ $
Creditor’s Name oe we be ce eee eee ee eae tng vee nate eae co eet
Number Street
As of the date you file, the claim is: Check all that apply.
UO Contingent
City State ZIP Code OC) Unliquidated
Q) disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
(C2 Debtor 1 onty U An agreement you made (such as mortgage or secured
QO Debtor 2 only car loan)
U Debtor 1 and Debtor 2 only UO Statutory lien (such as tax lien, mechanic’s lien)
U Atleast one of the debtors and another (2 Judgment tien from a lawsuit
U2 other (including a right to offset)
U2 Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits ofaccountnumber
Add the dollar value of your entries in Column A on this page. Write that number here: '$
if this is the last page of your form, add the dollar value totals from all pages.
Write that number here: Ss
Official Form 106D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page of
Case 19-16816-btb Doci1 Entered 10/22/19 12:00:02 Page 26 of 54

Fill in this information to identify your case:

Debtor1 _Cristle Gennell Ruth Ramey

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name

 

United States Bankruptcy Court for the: District of Nevada

LJ Check if this is an
Gino amended filing

 

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/45

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

 

 

List All of Your PRIORITY Unsecured Claims

 

1. Do any creditors have priority unsecured claims against you?
Gd No. Go to Part 2.
LI} ves.

2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. if you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. lf more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

Total claim Priority Nonpriority

 

 

 

 

 

 

 

 

 

 

 

 

amount amount
Last 4 digits ofaccountnumber si. $ $
Priority Creditor’s Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
City State ZIP Code C1 Contingent
; > OU unliquidated
Who incurred the debt? Check one. OQ bisputed
O Debtor 1 only
O Debtor 2 only Type of PRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only © Domestic support obligations
At least one af the debtors and another O Taxes and certain other debts you owe the government
C) Check if this claim is for a community debt O Claims for death or personal injury while you were
Is the claim subject to offset? intoxicated
QO No O other. Specify
QO) Yes a
fez | Last 4 digits ofaccountnumber gg $ $
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
City State ZIP Code Q Unliquidated
Who incurred the debt? Check one. C1 Disputed
U Debtor 1 only Type of PRIORITY unsecured claim:
O Debtor 2 only

OU Domestic support obligations

(Q Debtor 1 and Debtor 2 ont
y O) Taxes and certain other debts you owe the government

(QQ Atleast one of the debtors and another

O Claims for death | injury while you were
CQ Check if this claim is for a community debt aims tor Geath OF personal injury wnile you wer

 

intoxicated
ls the claim subject to offset? O) other. Specify
0 No
UO Yes

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page iof_
Case 19-16816-btpb Doci1 Entered 10/22/19 12:00:02 Page 27 of 54
Gennell Ruth

Last Name

Cristle

First Name

Debtor t Ramey Case number (it known)

 

Middle Name

Your PRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

Who incurred the debt? Check one.

O) Debtor 4 only

(2 Debtor 2 only

( Debtor 1 and Debtor 2 only

(CD Atleast one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

QO) No
(2 Yes

Official Form 106E/F

 

 

 

 

 

Type of PRIORITY unsecured claim:

O) Domestic support obligations
() Taxes and certain other debts you owe the government

() Claims for death or personal injury while you were
intoxicated

O) other. Specify

 

Schedule E/F: Creditors Who Have Unsecured Claims

After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth. Total claim _— Priority Nonpriority
amount amount
Last4digits ofaccountnumber ss —t—iéSS $ $
Priority Creditor’s Name
When was the debt incurred?
Number Street
As of the date you file, the ciaim is: Check all that apply.
QQ Contingent
City State ZIP Code (2 Unliquidatea
QQ Disputed
Who incurred the debt? Check one.
CD Debtor 4 only Type of PRIORITY unsecured claim:
4 oebrn : an btor 2 ont QO) Domestic support obligations
entor } and Mentor < only () Taxes and certain other debts you owe the goverment
CO) Atleast one of the debtors and another | ra .
() Claims for death or personal injury while you were
C) Check if this claim is for a community debt intoxicated
(2 other. Specify
ts the claim subject to offset?
O} No
(2 ves
Last4digits of accountnumber tsi $ $
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
QO Contingent
City State ZIP Code QO) unliquidated
Q Disputed
Who incurred the debt? Check one.
QO) Debtor 4 only Type of PRIORITY unsecured claim:
5 Debtor 2 only () Domestic support obligations
Debtor t and Debtor 2 only () Taxes and certain other debts you owe the govemment
() At least one of the debtors and another . ae ,
() Claims for death or personal injury while you were
C) Check if this claim is for a community debt intoxicated
CD other. Specify
ts the claim subject to offset?
O} No
OO Yes
Last4digits ofaccountnumber_ ss —t—“‘é‘SS § $
Priority Creditor’s Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
QQ Contingent
City State ZIP Code OQ) Unliquidated
QO Disputed

page of

 
Case 19-16816-btb Doci Entered 10/22/19 12:00:02

Debtor: _ Cristle Gennell Ruth Ramey

 

First Name Middle Name Last Name

List All of Your NONPRIORITY Unsecured Claims

Page 28 of 54

Case number (i known)

 

3. Do any creditors have nonpriority unsecured claims against you?

(1 No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. If more than one creditor holds a particular ciaim, list the other creditors in Part 3.if you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

fa] CAPITAL ONE BANK USA NA

 

Nonpriority Creditor's Name

P O Box 30281

 

Number Street

Salt Lake City UT 84130-0281

 

City State ZIP Code

Who incurred the debt? Check one.

W Debtor 1 onty

QO) Debtor 2 only

CJ debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

U Check if this claim is for a community debt

Is the claim subject to offset?
W No
QO Yes

CREDIT ONE BANK

 

Nonpriority Creditor's Name

PO BOX 98872

 

Number Street

LAS VEGAS NV 89193-8872

 

City State ZIP Code

Who incurred the debt? Check one.

Wi Debtor 1 onty

QO) Debtor 2 only

UO) Debtor 1 and Debtor 2 only

U Atleast one of the debtors and another

UO) Check if this ciaim is for a community debt

Is the claim subject to offset?
Wi No
QO Yes

= | DISCOVER FINCL SVC LLC

 

Nonprionity Creditor's Name

PO BOX 15316

 

Number Street

WILMINGTON DE 19850-5316

 

City State ZIP Code

Who incurred the debt? Check one.

G4 Debtor 1 only

UO) Debtor 2 only

UO) Debtor 1 and Debtor 2 only

O Atleast one of the debtors and another

UO) Check if this claim is for a community debt

Is the claim subject to offset?
Gd No
QO yes

Official Form 106&/F

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim

Last 4 digits of account number 3 1 _ 2

When was the debt incurred? _01/10/2018

As of the date you fiie, the claim is: Check all that apply.

Q Contingent
CJ untiquidatea
CJ disputed

Type of NONPRIORITY unsecured claim:

UO) student loans

Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

QO Debts to pension or profit-sharing plans, and other similar debts

UO) other. Specify

 

Last 4 digits of account number 1 6 0
When was the debt incurred? 01/07/2018

As of the date you fiie, the claim is: Check all that apply.

Q Contingent
OU unliquidated
QO) Disputed

Type of NONPRIORITY unsecured claim:

CJ student loans

O Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

QO) Debts to pension or profit-sharing plans, and other similar debts

UO other. Specify

 

617 ,
08/08/2017

Last 4 digits of account number _ 0
When was the debt incurred?

672.39

As of the date you file, the ciaim is: Check all that apply.

Q Contingent
Q Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

Q) student loans

Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

UO Debts to pension or profit-sharing plans, and other similar debts

O other. Specify

 

$ 359.10

4 $ 562

page _of_

son sponse page

 
Debtor 1

Case 19-16816-btpb Doci1 Entered 10/22/19 12:00:02 Page 29 of 54

Cristle Gennell Ruth Ramey

 

First Name Middle Name Last Name

Case number (if known)

Your NONPRIORITY Unsecured Ciaims — Continuation Page

essesepengen:

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

Official Form 106E/F

DOLLAR LOAN CENTER

 

Nonpriority Creditors Name

1700 W Russell St

 

Number Street

Sioux Falls SD 57104

 

City State ZIP Code

Who incurred the debt? Check one.

Wd Debtor 1 onty

C2 Debtor 2 onty

Q) Debtor 1 and Debtor 2 only

C2 Atleast one of the debtors and another

C2 Check if this claim is for a community debt
Is the claim subject to offset?

M4 No
Cl Yes

CASHNETUSA

 

Nonpriority Creditors Name

175 W. JACKSON BLVD., SUITE 1000

 

Number Street

CHICAGO IL 60604

 

City State ZIP Code

Who incurred the debt? Check one.

GA Debtor 4 only

C2 Debtor 2 onty

CQ) Debtor 1 and Debtor 2 only

C2 Atleast one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

w No
OQ) Yes

UNIVERSITY MED CTR SO NV

 

Nonpriority Creditor's Name

1800 W-CHARLESTON BLVD

 

Number Street

LAS VEGAS NV 89102-2329

 

City State ZIP Code

Who incurred the debt? Check one.

0d Debtor 1 only

CQ) Debtor 2 only

() Debtor 1 and Debtor 2 only

C1 Atteast one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

w No
Cl ves

Last 4 digits of account number 8 1 2 0

When was the debt incurred? 07/17/2018

As of the date you file, the claim is: Check all that apply.

Q Contingent
Q Unliquidated
(2 pisputea

Type of NONPRIORITY unsecured claim:

Q) Student loans

igations arising out of a separation agreement or divorce that

QO) obligati ising out of i di th
you did not report as priority claims

C2 Debts to pension or profit-sharing plans, and other similar debts

Q) other. Specify

Last 4 digits of account number Oo 1 a 2

When was the debt incurred? 06/21/2019

As of the date you file, the claim is: Check all that apply.

Q Contingent
Q) unliquidated
C2 disputed

Type of NONPRIORITY unsecured claim:

C2 Student ioans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C2 Debts to pension or profit-sharing plans, and other simitar debts

C2 other. Specify.

Last 4 digits of account number 6 1 3 A
When was the debt incurred? 1 2/18/2018

As of the date you file, the claim is: Check all that apply.

Q Contingent
C2 Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

C2 Student toans

O Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C2 Debts to pension or profit-sharing plans, and other similar debts

C2 other. Specify

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim :
s _ 550.30
$ 687.50
3 661.16

page _of_
Case 19-16816-btob Doci1 Entered 10/22/19 12:00:02 Page 30 of 54

Debtor 1 Cristle

Gennell Ruth Ramey

 

First Name Middie Name Last Name

Case number (i known)

Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

47
MOHELA/DEPT OF ED

 

Nonpriority Creditor's Name

 

 

633 SPIRIT DRIVE

Number Street

CHESTERFIELD MO 63005
City State ZIP Code

Who incurred the debt? Check one.

Wi Debtor 1 only

U2 Debtor 2 only

O) Debtor 1 and Debtor 2 only

U2 At least one of the debtors and another

QO) Check if this claim is for a community debt

Is the claim subject to offset?

OQ No
U Yes

 

Nonpriority Creditors Name

 

Number Street

 

City State ZIP Code

Who incurred the debt? Check one.

QO) Debtor + only

OQ Debtor 2 onty

U2 Debtor 1 and Debtor 2 only

U2 Atteast one of the debtors and another

UO) Check if this claim is for a community debt

Is the claim subject to offset?

UO No
U Yes

 

Nonpriority Creditors Name

 

Number Street

 

City State ZIP Code

Who incurred the debt? Check one.

O) Debtor 4 only

U Debtor 2 only

U2 Debtor 1 and Debtor 2 only

U) Atteast one of the debtors and another

O) Check if this claim is for a community debt

Is the claim subject to offset?

LU No
U Yes

Official Form 106E/F

Last 4 digits of account number 2. 7 7 6_ -g 5865.34

When was the debt incurred? 11/13/2017

As of the date you file, the claim is: Check all that apply.

O Contingent
OQ unliquidated
u Disputed

Type of NONPRIORITY unsecured claim:

nf Student loans

u Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

OU Debts to pension or profit-sharing plans, and other similar debts

U other. Specify

Last 4 digits of account number
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

u Contingent
u Unliquidated
u Disputed

Type of NONPRIORITY unsecured claim:

UO student loans

u Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

U Debts to pension or profit-sharing plans, and other similar debts
UO other. Specify

Last 4 digits of account number

When was the debt incurred?

As of the date you file, the claim is: Check ail that apply.

Q Contingent
OU) unliquidated
u Disputed

Type of NONPRIORITY unsecured claim:

U Student loans

O Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

U debts to pension or profit-sharing plans, and other similar debts

O other. Specify

Schedule E/F: Creditors Who Have Unsecured Claims page. of
Case 19-16816-btpb Doci1 Entered 10/22/19 12:00:02 Page 31 of 54

Debtor — Cristle Gennell Ruth Ramey

First Name Middie Name Last Name

Add the Amounts for Each Type of Unsecured Ciaim

 

Case number (if known)

 

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.

Add the amounts for each type of unsecured claim.

Totai claim
. i igati :
Total claims 6a. Domestic support obligations 6a $ 0
from Part 1 6b. Taxes and certain other debts you owe the
government 6b. $ 0
6c. Claims for death or personal injury while you were
intoxicated 6c. $ 0
6d. Other. Add all other priority unsecured claims.
Write that amount here. 6d. 0
ts
6e. Total. Add lines 6a through 6d. 6e. 0
$
Total claim
Total claims 6f. Student loans 6f. $ 5861.00
from Part 2 6g. Obligations arising out of a separation agreement
or divorce that you did not report as priority 0
claims 6g. $
6h. Debts to pension or profit-sharing plans, and other
similar debts 6h. 0
6i. Other. Add ail other nonpriority unsecured claims. .
Write that amount here. 6i. + ¢ 34 Q2 LFS
6j. Total. Add lines 6f through 6i. 6j. § 9353.45
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims

 

 

 

 

 

 

 

 

page__of__

Larveeenpenecysemayescrime es

rseenipomeyeny sm
Case 19-16816-btb Doci1 Entered 10/22/19 12:00:02 Page 32 of 54

Fill in this information to identify your case:

Debtor Cristie Gennell Ruth Ramey

First Name Middle Name Last Name

 

Debtor 2
{Spouse ff filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Nevada

Case number

(If known) (3 Check if this is an
amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 

1. Do you have any executory contracts or unexpired leases?
(J No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
QM Yes. Fill in ail of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the Instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

2.1 Pinnacle Rent.
Name
9910 Federal Dr. Ste 100
Number Street

Colorado Springs co 80921

 

 

 

 

 

 

 

City State ZIP Code
2.2

Name

Number Street

City State ZIP Code
2.3

Name

 

Number Street

 

City State ZIP Cade
2.4

 

Name

 

Number Street

 

City State ZIP Code
2.5

 

Name

 

Number Street

 

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases pagelof_

 

 

 
Case 19-16816-btb Doci1 Entered 10/22/19 12:00:02 Page 33 of 54

Debtor 1 Cristle

Gennell Ruth Ramey

Case number {if known),

 

First Name

Middle Name

 

Last Name

| | Additional Page if You Have More Contracts or Leases

Person or company with whom you have the contract or lease

 

Name

 

Number

Street

 

City

State

ZIP Code

 

Name

 

Number

Street

 

City

State

ZIP Code

 

Name

 

Number

Street

 

City

State

ZIP Code

 

Name

 

Number

Street

 

City

State

ZIP Code

 

Name

 

Number

Street

 

City

State

ZIP Code

 

Name

 

Number

Street

 

City

State

ZIP Code

 

Name

 

Number

Street

 

City

State

ZIP Code

 

Name

 

Number

Street

 

City

Official Form 106G

State

ZIP Code

Schedule G: Executory Contracts and Unexpired Leases

What the contract or lease is for

page__ of

 
Case 19-16816-btpb Doci1 Entered 10/22/19 12:00:02 Page 34 of 54

Fill in this information to identify your case:

Debtor 1 Cristle Gennell Ruth Ramey

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Nevada

 

Case number
(if known)

 

CJ Check if this is an
amended filing

 

Official Form 106H
Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 

1. Do you have any codebtors? (if you are filing a joint case, do not list either spouse as a codebtor.)

i No
OD Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, Califomia, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

OU) No. Go to line 3.
w Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

UM No

Q) Yes. In which community state or territory did you live? . Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or lega! equivalent

 

Number Street

 

City State ZIP Code

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt

Check all schedules that apply:
O) Schedule D, line

 

 

 

 

 

 

 

 

 

 

Name
QO) Schedule E/F, line
Number Street ) Schedule G, line
City State ZIP Code
O) Schedule D, line
Name
O) Schedule E/F, line
Number Street 2) Schedule G, line
City State ZIP Code
O) Schedule D, line
Name
OQ) Schedule E/F, line
Number Street (2 Schedule G, line
City State ZIP Code

Official Form 106H Schedule H: Your Codebtors page lof

 
Case 19-16816-btpb Doci1 Entered 10/22/19 12:00:02 Page 35 of 54

Debtor 1 Cristle

Gennell Ruth

Ramey

 

First Name Middle Name

Last Name

| | Additional Page to List More Codebtors

Case number (if known)

 

Column 1: Your codebtor

 

Name

 

Number Street

 

City

|

State

ZIP Code

 

Name

 

Number Street

 

Giy

»
1

State

ZIP Code

 

Name

 

Number Street

 

City

ad
|

State

ZIP Code

 

Name

 

Number Street

 

City

State

ZIP Code

 

Name

 

Number Street

 

City

State

ZIP Code

 

Name

 

Number Street

 

City

State

ZIP Code

 

Name

 

Number Street

 

City

State

ZIP Code

 

Name

 

Number Street

 

City

Official Form 106H

State

ZIP Code

Schedule H: Your Codebtors

Column 2: The creditor to whom you owe the debt

Check all schedules that apply:

() Schedule D, line
Q) Schedule E/F, line
C} Schedule G, line

C} Schedule D, line
Q) Schedule E/F, line
() Schedule G, line

Schedule D, line
Schedule E/F, line
Schedule G, line

ooo

Schedule D, line
Schedule E/F, line
Schedule G, line

Oooo

Schedule D, line
Schedule E/F, line
Schedule G, line

ooo

Schedule D, line
Schedule E/F, line
Schedule G, line

ooo

Schedule D, line
Schedule E/F, line
Schedule G, line

ooo

(J Schedule D, line
Q) Schedule E/F, line
C} Schedule G, line

 

page of_

 

seman
Case 19-16816-btb Doci1 Entered 10/22/19 12:00:02 Page 36 of 54

Fill in this information to identify your case:

 

 

Debtor1 Cristie Gennell Ruth Ramey
First Name Middle Name Last Name

Debtor 2

(Spouse, # filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Nevada

Case number Check if this is:
(tf known)
L) An amended filing

LOA supplement showing postpetition chapter 13
income as of the following date:

Official Form 1061 MM? DD? YYYY
Schedule I: Your Income 42115

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. ff more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Employment

1. Fill In your employment .
information. Debtor 1 Debtor 2 or non-filing spouse

 

 

 

 

 

lf you have more than one job,

attach a separate page with
information about additional Employment status a Employed Q) Employed
employers. C) Not employed OQ] Not employed

include part-time, seasonal, or

self-employed work.

Occupation Senior Office Specialist

 

Occupation may include student
or homemaker, if it applies.

Employer's name Clark County Regional Flood Conti

 

Employer's address 600 S Grand Central Pkwy, Ste 30

 

 

 

 

Number Street Number Street
Las Vegas NV 89119
City State ZIP Code City State ZIP Code
How long employed there? tyr 2 months tyr 2 months

Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for ali employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
non-filing spouse

 

2. List monthly gross wages, salary, and commissions (before all payroll
deductions). if not paid monthly, calculate what the monthly wage would be. 2.

 

$ $
3. Estimate and list monthly overtime pay. 3. +5 0 + $
4. Calculate gross income. Add line 2 + line 3. 4.] g 3078.40 $ 0

 

 

 

 

 

Official Form 106i Schedule I: Your Income page 1

 

 
Case 19-16816-btpb Doci1 Entered 10/22/19 12:00:02 Page 37 of 54

 

Debtor1 _ Cristle Gennell Ruth Ramey
First Name Middle Name Last Name
Copy Vime 4 Mere... cece ccc cece ccs ce cee cseeseesenssneseseseavensaucacancaeeseseeacineeateatans > 4.

5. List all payroll deductions:

5a. Tax, Medicare, and Social Security deductions
5b. Mandatory contributions for retirement plans
5c. Voluntary contributions for retirement plans
5d. Required repayments of retirement fund loans
5e. Insurance

5f. Domestic support obligations

5g. Union dues
5h. Other deductions. Specify:

 

6. Add the payroli deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h.

7. Calculate total monthly take-home pay. Subtract line 6 from line 4.

8. List all other income regularly received:

1

1

Official Form 1061

8a. Net income from renta! property and from operating a business,
profession, or farm

Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total
monthly net income.

8b. Interest and dividends

8a.
8b.

8c. Family support payments that you, a non-filing spouse, or a dependent

regularly receive

Include alimony, spousal support, child support, maintenance, divorce
settlement, and property settlement.

8d. Unemployment compensation
8e. Social Security

8f. Other government assistance that you regularly receive

8c.

8d.
8e.

Include cash assistance and the value (if known) of any non-cash assistance

that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.

Specify:

 

8g. Pension or retirement income

 

8h. Other monthly income. Specify:

o

Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.

0. Caiculate monthly income. Add line 7 + line 9.
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.

=

8f.

8g.
8h.

10.

. State all other regular contributions to the expenses that you fist in Schedule J.

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other

friends or relatives.

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

Specify:

 

2. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies

13.Do you expect an increase or decrease within the year after you file this form?

C) No.

 

 

 

 

For Debtor 1 For Debtor 2 or
_ . ,fon-filing spouse _
¢ 3078.40 $ 0
$ 411.80 $ 0
$___ 102.54 $ 0
$ 307.84 $ 0
$ 118.70 $ 0
$ 121.68 $ 0
sO 8g 0
$ 47.08 $ 0
+5 0 +65 0
$ 1109.64 $ 0
$1968.76 $ 0
$ $
$ $
$ $ 0
$ 0 $ 0
$ 0 $ 0
$ 0 $ 0
$ 0 $ 0
+$ 0 +5 0
$ 0 $ 0
$ 1968.76] 4 $ 0 j= Is 1968.76
11.4 § 0
12. 1968.76
Combined

monthly income

 

COLA 2% and annual 3% raise of salary.
Wd Yes. Explain: ° ° ry

 

 

Schedule t: Your Income

page 2

 

 

&
i
£

 
Case 19-16816-btb Doci1 Entered 10/22/19 12:00:02 Page 38 of 54

Fill in this information to identify your case:

Debtor1 Cristle Gennell Ruth Ramey

 

First Name Middle Name Last Name Check if this is:

Debtor 2

 

(Spouse, if filing) First Name Middle Name Lest Name LJ An amended filing

United States Bankruptcy Court for the: District of Nevada

Case number
(if known)

 

 

 

Official Form 106J
Schedule J: Your Expenses

 

MM / DD/ YYYY

(J A supplement showing postpetition chapter 13
expenses as of the following date:

12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number

(if known). Answer every question.

Describe Your Household

1. Is this a joint case?

MM No. Gototine 2.
O) Yes. Does Debtor 2 live in a separate household?

QO) No
O) Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

Does dependent live
with you?

 

 

 

 

 

 

 

2. Do you have dependents?
¥ Pe Q) No Dependent’s relationship to Dependent’s
Do not list Debtor 1 and CD Yes. Fill out this information for Debtor 1 or Debtor 2 age
Debtor 2. each dependent.................006
Do not state the dependents’
names.
3. Do your expenses include wl No

expenses of people other than O
yourself and your dependents? Yes

Part 2: Estimate Your Ongoing Monthly Expenses

U No
U Yes

Q) No
QC) Yes

QO) No
QC) Yes

Q) No
QO) Yes

Q) No
CQ) Yes

 

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the

applicable date.

Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your income (Official Form 1061.)

4. The rental or home ownership expenses for your residence. include first mortgage payments and
any rent for the ground or lot.

If not included in line 4:

4a. Real estate taxes
4b. Property, homeowner's, or renter’s insurance
4c. Home maintenance, repair, and upkeep expenses

4d. Homeowner's association or condominium dues

Official Form 106J Schedule J: Your Expenses

4a.
4b.
Ac.

4d.

Your expenses

nen Ff HF

905

32

page 1

 

 
Case 19-16816-btpb Doci1 Entered 10/22/19 12:00:02 Page 39 of 54

 

Debtor1  Cristle Gennell Ruth Ramey

First Name Middle Name Last Name
5. Additional mortgage payments for your residence, such as home equity loans
6. Utilities:

10.

11.

13.

14.

16.

17.

18.

19.

20.

Official Form 106J

6a. Electricity, heat, natural gas

6b. Water, sewer, garbage coilection

6c. Telephone, cell phone, internet, satellite, and cable services
6d. Other. Specify: Pest, Non ref Admin fee

 

. Food and housekeeping supplies

. Childcare and children’s education costs

. Clothing, laundry, and dry cleaning

Personal care products and services
Medical and dental expenses

Transportation. include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitable contributions and religious donations

Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. Health insurance
15c. Vehicle insurance

15d. Other insurance. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.

Specify:

 

Installment or lease payments:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2
17c. Other. Specify: Furniture

17d. Other. Specify:

 

Case number (i known)

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule |, Your income (Official Form 1061).

Other payments you make to support others who do not live with you.
Specify:

Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your income.

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner's, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

Schedule J: Your Expenses

6a.
6b.

6c.

10.

11.

12.

13.

45a.
15b.
18¢.

15d.

16.

17a.
17b.
17c.

17d.

18.

19.

20a.
20b.
20c.
20d.

20e.

 

Your expenses

$

oF FF Ff Ff FH HF HF

nf 7 Hw had

fF Ff &

fF Ff & 6

 

115
47
144

250

25

20
250

250

243.00

156

Oo [OO j}Oo |o

page 2

 

E

 
Case 19-16816-btpb Doci1 Entered 10/22/19 12:00:02 Page 40 of 54

 

 

 

 

Debtor 1 Cristle Gennell Ruth Ramey Case number (if known)
First Name Middle Name Last Name
21. Other. Specify: 21. + 0
22. Calculate your monthly expenses.
22a. Add lines 4 through 21. 22a. § 2605
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22b. $ 0
22c. Add line 22a and 22b. The result is your monthly expenses. 22c. $ 2605.00 ©
23. Calculate your monthly net income.
; . . $ 1968.76
23a. Copy line 12 (your combined monthly income) from Schedule |. 23a.
23b. Copy your monthly expenses from tine 22c above. 23. —3 2605.00
23c. Subtract your monthly expenses from your monthly income. -636.24
The result is your monthly net income. 236. $ -

 

 

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

UL) No.

Expecting rent to increase upon renewal.
Wl Yes. Explain here: P g rent to po

Official Form 106J Schedule J: Your Expenses

page 3

 

 

 
Case 19-16816-btb Doci1 Entered 10/22/19 12:00:02 Page 41 of 54

Fill in this information to identify your case:

 

 

 

 

 

Debtor1 _Cristle Gennell Ruth Ramey
First Name Middie Name Last Name

Debtor 2

(Spouse, if filing) First Name Middie Name Last Name

United States Bankruptcy Court for the: District of Nevap A

Case number

(If known) CJ Check if this is an

amended filing

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Give Details About Your Marital Status and Where You Lived Before

 

1. What is your current marital status?

(3 Married
WA Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

(2 No

w Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1: Dates Debtor 1 Debtor 2: Dates Debtor 2
lived there lived there
Q Same as Debtor 1 (3 same as Debtor 1
3875 Cambridge Street, 1005 From Aug 2018 From
Number Street To Apr 2019 Number Street To
Las Vegas NV 89119
City State ZIP Code City State ZIP Code
Q Same as Debtor 1 (3 same as Debtor 1
1055 E Flamingo Road, 517 From Aug 2017 Erom
Numb Street Numb Street
lumber To Aug 2018 umber ee! To
Las Vegas NV 89119
City State ZIP Code City State ZIP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, Califomia, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

W No

() Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Explain the Sources of Your Income

 

 

 

Official Form: 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 1
Case 19-16816-btb Doci1 Entered 10/22/19 12:00:02 Page 42 of 54

Debtor?  Cristle Gennell Ruth Ramey

First Name Middle Name Last Name

 

Case number (if known)

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

Wf No

C) Yes. Fill in the details.

 

Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and = Check all that apply. (before deductions and
exclusions) exclusions)
From January 1 of current year until a wages, commissions, $ 31003.04 C1 wages, commissions, $
the date you filed for bankruptcy: nUses, UPS TT bonuses, tips
OQ) Operating a business Q Operating a business
For last calendar year: | Wages, commissions, 30434 Q Wages, commissions,
bonuses, tips $ bonuses, tips $
(January 1 to December 31, 2gi8 ) U) Operating a business CD Operating a business
For the calendar year before that: wi Wages, commissions, Q Wages, commissions,
bonuses, tips $ 4711 bonuses, tips
(January 1 to December 31,2017 ) () operatinga business ~————————_ C0. Operating a business

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

Gd No

L) Yes. Fill in the details.

 

Sources of income Gross income from Sources of income Gross income from
Describe below. each source Describe below. each source
(before deductions and (before deductions and
exclusions) exclusions)

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:
(January 1 to December 31,2018)
YYYY

 

 

 

For the calendar year before that:
(January 1 to December 31,2017 _)
YY

 

 

 

Official Form 107 : .+ Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2
Case 19-16816-btb Doci1 Entered 10/22/19 12:00:02 Page 43 of 54

Debtor 1 Cristle Gennell Ruth

Ramey

 

First Name Middle Name Last Name

Case number (i known),

ees us Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

CJ No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or househoid purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

C2 No. Go to line 7.

Wi Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

wi Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

C2 No. Go to line 7.

wi Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attomey for this bankruptcy case.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dates of Total amount paid Amount you still owe
payment
CARMAX AUTO FINANCE 08/22/2019 1001.00 ¢ 8209.24
Creditor’s Name
225 CHASTAIN MEADOWS CT 07/20/2019
Number Street
07/05/2019
KENNESAW GA _ 30144-5€
City State ZIP Code
$ $
Creditors Name
Number Street
City State ZIP Code
$ $
Creditors Name
Number Street
City State ZIP Code

Was this payment for...

Q Mortgage

wi Car

CD) credit cara

QO Loan repayment

QO Suppliers or vendors
CD other

Q Mortgage

car

) credit cara

C3 Loan repayment

QO Suppliers or vendors
CD other

QO Mortgage

car

CD credit cara

C Loan repayment

Q Suppliers or vendors
CD other

 

Official Form 107. + --

Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 3°...

 
Case 19-16816-btpb Doci1 Entered 10/22/19 12:00:02 Page 44 of 54

Debtor?  Cristle Gennell Ruth Ramey

First Name Middle Name Last Name

Case number (if known)

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider? &
insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; :
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,

such as child Support and alimony.
wf No
CJ Yes. List all payments to an insider.

Dates of
payment

 

Insider's Name

Amount you still, Reason for this payment

 

 

Number Street

 

 

City State ZIP Code

 

Insider's Name

 

Number Street

 

 

City State ZIP Code

 

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited

an insider?
include payments on debts guaranteed or cosigned by an insider.

Wf No
C) Yes. List all payments that benefited an insider.

Dates of
payment

 

insider's Name

Amount you still

 

 

Number Street

 

 

City State ZIP Code

 

insider's Name

 

Number Street

 

 

City : State ZIP Code

“eo... Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy

Reason for this payment
Include creditorsname

page 4
Case 19-16816-btb Doci1 Entered 10/22/19 12:00:02 Page 45 of 54

Debtor1  Cristle Gennell Ruth Ramey

Case number (i known),
First Name Middle Name Last Name

Ey Identify Legal Actions, Repossessions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,

and contract disputes.

UW No

(J Yes. Fill in the details.

Nature of the case Court or agency

Case title

 

Court Name

 

 

‘Number = Street

Case number

 

 

 

 

‘City State ZIP Code
Case title ‘Gout Name

‘Nomber Street
Case number i

 

City State ZIP Code

Status of the case

| Pending
on appeal
(J Conctuded

QC) Pending
J on appeal
(J Conctuded

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?

Check all that apply and fill in the details below.

Wi No. Gotoline 11.
CI Yes. Fill in the information below.

 

 

 

 

Describe the property Date
Creditors Name
Number Street Explain what happened
(J Property was repossessed.
C1 Property was foreclosed.
CJ Property was gamished.
City State ZIP Code | Property was attached, seized, or levied.

 

Describe the property Date

Value of the property

Value of the property

 

 

Creditor's Name

 

Number Street
Explain what happened

 

 

CJ Property was repossessed.
CJ Property was foreclosed.
oy ee CJ Property was gamished.
CJ Property was attached, seized, or levied.
Official Form 107. -.3 ‘+s. +$tatement of Financial Affairs for Individuals Filing for Bankruptcy

page 5
Case 19-16816-btpb Doci1 Entered 10/22/19 12:00:02 Page 46 of 54

Debtor 1 Cristle Gennell Ruth

 

First Name Middle Name Last Name

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

Wi No

CQ Yes. Fill in the details.

Describe the action the creditor took

 

Creditor's Name

 

Number Street

 

 

City State ZIP Code Last 4 digits of account number: XXXX-—__

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

M4 No
QC) Yes

| Part 5: Certain Gifts and Contributions

13.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

M4 No

CJ Yes. Fill in the details for each gift.

Gifts with a total value of more than $600 Describe the gifts

per person

 

Person to Whom You Gave the Gift

 

 

Number Street

 

City State ZIP Code

Person's relationship to you

Gifts with a total value of more than $600 Describe the gifts

per person

 

Person to Whom You Gave the Gift

 

 

Number Street

 

City State ZIP Code

Person's relationship to you

Officral.Form 107 - Statement of Financial Affairs for individuals Filing for Bankruptcy

Case number (if known)

Date action
was taken

Amount

 

 

 

 

 

Dates you gave Value
the gifts
: $
i
$
|
Dates you gave Value
__ the gifts
$
$

 

page 6
Case 19-16816-btob Doci1 Entered 10/22/19 12:00:02 Page 47 of 54

Debtor 1 Cristle Gennell Ruth Ramey

Case number (if known)
First Name Middle Name Last Name

 

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

W No

Q) Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed

 

 

Charity’s Name

 

 

Number Street

 

City State ZIP Code i. / a i

List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

Wf No

(1 Yes. Fill in the details.

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property
how the loss occurred . sa as oo, loss lost

Include the amount that insurance has paid. List pending insurance

claims on line 33 of Schedule A/B: Property.

 

ta us Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

W No

(1 Yes. Fill in the details.

 

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
Person Who Was Paid . ee sesnsse one . ce oe Sey made
\
Number Street / $
: $

 

 

City State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You i

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy «= — page 7

 
Case 19-16816-btpb Doci1 Entered 10/22/19 12:00:02 Page 48 of 54

 

 

 

 

Debtor 1 Cristle Gennell Ruth Ramey Case number (if known),
First Name Middle Name Last Name
Description and value of any property transferred Date payment or Amount of

transfer was made payment

 

Person Who Was Paid

 

Number Street

 

 

City State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

| No
Q) Yes. Fill in the details.

Description and value of any property transferred Date paymentor Amount of payment
transfer was

 

 

Person Who Was Paid

 

Number Street

 

5

City State ZIP Code '

 

 

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.

Wf No

Q) Yes. Fill in the details.

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid In exchange was made

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Person's relationship to you

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Person’s relationship to you

Official Form 107 =. - . Statement of Financial Affairs for Individuals Filing for Bankruptcy page.8:.-.. -

 
Case 19-16816-btpb Doci1 Entered 10/22/19 12:00:02 Page 49 of 54

Debtor? _Cristle Gennell Ruth Ramey

First Name Middle Name Last Name

Case number (if known)

 

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

4 No

Q) Yes. Fill in the details.

Description and value of the property transferred Date transfer
was made

Name of trust

 

 

List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

 

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

wi No
Q Yes. Fill in the details.
Last 4 digits of account number Type of account or Date account was Last balance before

instrument closed, sold, moved, _ closing or transfer
or transferred

 

Name of Financial institution
XXXX-, U) checking $

 

Number Street Q Savings
OQ Money market

 

Q Brokerage

 

City State ZIP Code Q Other

XXXX—__ O) checking $

 

Name of Financial Institution
QO Savings

 

Number Street QO Money market
Q Brokerage

 

QO Other.

 

City State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?
W No
C) Yes. Fill in the details.

 

 

 

 

 

 

Who else had access to it? Describe the contents Do you still
QO No
Name of Financial institution Name QO Yes
Number Street Number Street
City State ZiP Code

 

 

City State ZIP Code

- Official: Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy : page 9

 
Case 19-16816-btpb Doci1 Entered 10/22/19 12:00:02 Page 50 of 54

 

 

 

 

 

Debtor1  Cristle Gennell Ruth Ramey Case number (known)
First Name Middie Name Last Name
22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy? :
No
C) Yes. Fill in the details.
Who else has or had access to it? Describe the contents Do you still
have it?
CI No
Name of Storage Facility Name : QO Yes
Number Street Number Street

 

 

CityState ZiP Code

 

 

City State ZIP Code

 

Coe identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.

wf No
C) Yes. Fill in the details.

Where is the property? Describe the property Value

 

Owner's Name

 

 

ber Street |
Number Street :

 

 

 

 

City State ZIP Code

 

City State ZIP Code

Co Give Detalis About Environmental information

For the purpose of Part 10, the following definitions apply:

= Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

u Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

« Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

WZ No

C) Yes. Fill in the details.

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Govemmental unit
Number Street Number Street
City State ZIP Code

 

 

City State ZIP Code

Official Form 107 : .«-. Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10
Case 19-16816-btpb Doci1 Entered 10/22/19 12:00:02 Page 51 of 54

Debtor1  Cristle Gennell Ruth Ramey

Case number (if known)
First Name Middle Name Last Name

 

25. Have you notified any governmental unit of any release of hazardous material?

W No

C2 Yes. Fill in the details.

 

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmentai unit
Number Street Number Street
City State ZIP Code

 

City State ZIP Code

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

td No

C2) Yes. Fill in the details.

 

 

 

 

 

Court or agency Nature of the case Status of the
Case title
Court Name QO Pending
CQ) on appeal
Number Street O) conctuded
Case number City State ZIP Code

Ei Give Details About Your Business or Connections to Any Business

 

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
UO Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
C2 a member of a limited liability company (LLC) or limited liability partnership (LLP)
(2) A partner in a partnership
(2 An officer, director, or managing executive of a corporation

C2 An owner of at least 5% of the voting or equity securities of a corporation

w No. None of the above applies. Go to Part 12.
QO] Yes. Check all that apply above and fill in the details below for each business.
Describe the nature of the business Employer Identification number
_ Do not include Sociat Security number or MIN.

 

Business Name

 

 

 

BIN; KL
Number Street ce eee bona snes . .
Name of accountant or bookkeeper Dates business existed
» From To
City State ZIP Code
Describe the nature of the business Employer Identification number

 

Do not include Social Security number or (TIN.
Business Name wy

‘EIN: -

 

Number Street
Name of accountant or bookkeeper Dates business existed

 

From To

 

 

City State ZIP Code

Official Form 107... --.- Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11..

 
Case 19-16816-btpb Doci1 Entered 10/22/19 12:00:02 Page 52 of 54

Debtor 1 Cristle Gennell Ruth Ramey Case number (i known),

First Name Middle Name Last Name

 

 

Employer Identification number
Do not include Social Security number or ITIN.

Describe the nature of the business

 

Business Name

 

 

EIN;
Number Street Name of accountant or bookkeeper Dates business existed
, From To

 

City State ZIP Code

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

Wi No

(J Yes. Fill in the details below.

Date issued

 

Name MM/DD/YYYY

 

Number Street

 

 

City State ZIP Code

a ~-

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

 

Xcristle Ramey x
Signature of Debtor 4 “ / Signature of Debtor 2
Date 10/20/2019 Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

W No
) Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

W No

Q) Yes. Name of person . Attach the Bankruptcy Petition Preparer's Notice,
Declaration, and Signature (Official Form 119).

 

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy - : page 12
NVB 1007-1 (Rev. 12/15)

Oo Oo NN DWN AH BR WY] NH

Bo NY NO NY NY NY NY NY NO Fe FF EF Fe FOO ESO ESO hl
oN KO AU RR WD NESEY OlUlUlUlUCOUlUlUlUCOMUN UNUM ORR UU CUO

Case 19-16816-btb Doci1 Entered 10/22/19 12:00:02 Page 53 of 54

Name, Address, Telephone No., Bar Number, Fax No. & E-mail address

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA
In re: (Name of Debtor) BK-
Cristle Gennell Ruth Ramey Chapter: 7

VERIFICATION OF CREDITOR MATRIX
Debtor(s)

 

 

The above named Debtor hereby verifies that the attached list of creditors is true and correct to
to the best of his/her knowledge.

Date {Q:- QO ° DoiG Signature

 

Date Signature

 

 

 

 
Case 19-16816-bib Doci1

CAPITAL ONE BANK USA NA
P O Box 30281
Salt Lake City, UT 84130-0281

CARMAX AUTO FINANCE
225 CHASTAIN MEADOWS CT
KENNESAW, GA 30144-5841

CREDIT ONE BANK
PO BOX 98872
LAS VEGAS, NV 89193-8872

DISCOVER FINCL SVC LLC
PO BOX 15316
WILMINGTON, DE 19850-5316

DOLLAR LOAN CENTER
1700 W Russell St
Sioux Falls, SD 57104

MOHELA/DEPT OF ED
633 SPIRIT DRIVE
CHESTERFIELD, MO 63005

CASHNETUSA
175 W. JACKSON BLVD., SUITE 1000
CHICAGO, IL 60604

NPRTO WEST, LLC
256 W. DATA DRIVE
DRAPER, UTAH, 84020

UNIVERSITY MED CTR SO NV
1800 W CHARLESTON BLVD
LAS VEGAS, NV 89102-2329

Entered 10/22/19 12:00:02

Page 54 of 54

ease epee
